DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Applicant’s amendment filed on May 17, 2021 is acknowledged. Accordingly claims 1-5, 7-12 and 14-19 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12 and 14-19 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
However with respect to claims 1-5, 7-12 and 14-19 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed 
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “an arrangement for determining whether bank identification number is invalid” which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “an arrangement for determining whether bank identification number is valid and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for confirming bank information on an electronic device, which is a statutory category of invention, 
Claim 8 is directed to an electronic device confirming bank information, which is a statutory category of invention and
Claim 15 is directed to a non-transitory computer readable storage medium with computer program stored thereon…, which is a statutory category of invention
Step 2a: 
While claims 1, 8 and 15 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to an abstract idea of an arrangement for determining whether bank identification number is invalid. Thus the claims are directed to an abstract idea of an arrangement for determining whether bank identification number is valid as part of system of commerce. The limitations that set forth this abstract idea include: 
generating, by the electronic device, an identifier having a known length using a secure hash algorithm (SHA), wherein the identifier is based on a range of bank identifier numbers (BINs) stored on the electronic device, the range of BINs indicated by a starting BIN and an ending BIN:
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier;
transmitting, to a payment server, a transactional message including the transaction header;
receiving, based on a determination that the identifier is no longer valid, bank information including an updated range of BINs; [[and]]
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header: and
transmitting, to a point of sale terminal, bank card information corresponding to the updated range of BINS.; ….
These limitations are considered to be abstract because the limitations are directed to an “abstract idea” of an arrangement for determining whether bank identification number is invalid as part of system of commerce. Thus, the concept of an arrangement for determining whether bank identification number is valid as part of system of commerce, like hedging, is “abstract idea" beyond the scope of 101. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)).
Step 2b:
Additionally, the claims recites the limitations:
receiving, based on a determination that the identifier of the bank information is no longer valid, a plurality of bank information including the BINs; ….
These limitations represent instructions for the abstract idea and/or insignificant post-solution activity. Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Viewing these limitations in combination with the elements that set forth the abstract idea, the claims merely instruct the process of generating …an identifier…, generating a transaction header…, transmitting…, receiving…, replacing the range of BINs ---- which are instructions to implement the abstract idea with high level, generic technology executing routine functions.. In short, each step does no more than require a generic computer to perform generic computer functions.
Viewed as a whole, instructions/method claims simply recite the concept of generating …an identifier…, generating a transaction header…, transmitting…, receiving…, replacing the range of BINs ----,  as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer. "Under our precedents, that is not 'enough' to transform a protocol or an algorithm into a patent--eligible invention." See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360.
The use of a computer-readable medium to store instructions implementing the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an algorithm to a particular technology environment and requires no more than a generic computer to perform generic computer functions. 
 Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.
Dependent claims 2-7, 9-14, and 16-19 do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (hereinafter “Walker”) U.S. Patent Application Publication No. 2006/0122931  A1 in view of  Markus et al (hereinafter “Markus”) U.S. Patent Application Publication No. 2013/0019000 A1 and/or Walker et al (hereinafter Walker ‘058) U.S. Patent Application No. 2010/0214058 A1 and alternatively in view of Walker et al (hereinafter “Walker ‘771) U.S. Patent No. 6,163,771.

As per claims 1, 8 and 15, Walker discloses a method by an electronic device, the method comprising:
generating, by an electronic device, an identifier having a known length by hashing, using a secure hash algorithm (SHA), a range of bank identifier numbers (BINs) stored on the electronic device to form the identifier, the range of BINs indicated by a starting BIN and ending BIN (see fig 3B, which discloses “device generates single-use credit card number 360.”; 0088, which discloses that “Some sort of central authority could assign ranges of account numbers to individual credit card companies.  Once a company receives an r-bit range of account numbers they can further split the range of numbers up however they please.”);
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier;
transmitting, to a payment server, a transactional message including the transaction header (see fig. 3B, which discloses that “Cardholder transmits single-use number to merchant 361”); and
receiving, based on the determination that the identifier is no longer valid, bank information including the updated range of BINs (0094, which discloses that “If there is no match, the credit card number is considered invalid, and the transaction is aborted (step 1105).  If there is a match, the credit card number is considered valid, and the central processor checks the status 1302 of the credit card number to determine whether the credit card number has already been used (step 1106).  If so, the number is no longer valid, and the transaction is aborted (step 1107)”);
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header (0056, which discloses that “In this embodiment, the device memory 104 has stored therein the private key 601, the nonce 602, the initialization variable 704 and the account number 501.  The initialization variable is set at 0 (zero) when the card is newly issued, and is incremented each time a single-use credit card number is generated”; 0080, which discloses that “This is very inexpensive.  In addition, if the issuer notices that the cardholder has nearly exhausted his IVs, then it can issue the cardholder a new card.”); and
transmitting, to a point of sale terminal, bank card information corresponding to the updated range of BINs (0081, which discloses that “One way to make this attack more difficult is to spread the authorization processing load across several servers which all have the capability of verifying a credit card number.  If they receive a valid credit card number, they can coordinate with the central server to perform the credit card transaction.”).
What Walker does not explicitly teach is:
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier;
Markus and/or Walker ‘058 discloses a method comprising:
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier (Markus: 0050, which discloses that “the request header can also include a field, such as [TX_ID], to represent a transaction identifier. The transaction identifier can be a fixed-length byte array containing a transaction ID (identifier). … The client can generate and include a transaction identifier in the request header.”; 0053; see Walker ‘058, 0076 which discloses that “The request 500 has a header 502, and a plurality of prescribed message fields 504, 506 and 508 which carry prescribed data types in prescribed formats for financial transactions.”)
Alternatively Walker ‘771 discloses generating, by an electronic device, an identifier having a known length by hashing, using a secure hash algorithm (SHA), a range of bank identifier numbers (BINs) stored on the electronic device to form the identifier, the range of BINs indicated by a starting BIN and ending BIN (see fig 3B, which discloses “device generates single-use credit card number 360.”; see claim 9, which discloses “wherein the combining step is based on a hashing function.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Canter and incorporate the method, comprising in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier in view of the teachings of Markus and/or Walker ‘058 in order to enhance security and effect transaction.

As per claims 2, 9 and 16, Walker further discloses the method, further comprising:
generating the new identifier from the updated range of BINs from the received bank information (0080); and
storing the received bank information and the generated new identifier (0080).

As per claims 3, 10 and 17, Walker further discloses the method, wherein the generating of the new identifier is performed using a secure hash algorithm (SHA) (0084; see Walker ‘771, claim 9).

As per claims 4 and 11, Walker further discloses the method, wherein the SHA is agreed upon by each of the electronic device and the payment server (0051 see Walker ‘771, claim 9).

As per claims 5, 12 and 19, Walker further discloses the method, further comprising:
receiving bank card information to be used in future transactions of the payment system (0080); and
determining based upon the stored received bank information whether the bank card information is valid (0094).

As per claim 7 and 14, Walker further discloses the method, wherein BINs in the range of BINs are used to determine a proper format of data entered for bank card information (0082; 0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 21, 2021